Citation Nr: 1127311	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability, and denied service connection for hearing loss and tinnitus.  Timely appeals were noted with respect to that decision.  

In November 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The Veteran was appropriately notified of the basis for the previous denial of his claim for service connection for a right knee disorder and advised of the evidence and information necessary to reopen the claim, as directed by the Board in its remand orders.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The November 2010 remand also directed that the Veteran be scheduled for a VA audiological examination to determine the etiology of his hearing loss and tinnitus.  The requested examination was scheduled, but the Veteran failed to report, and did not respond to the RO's attempt to ascertain a reason for his failure to attend his scheduled examination.  In a May 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran was unable to attend his examination "due to his age and failing health."  There was no request that the examination be rescheduled or that factors precluding his reporting for an examination were temporary.  Under the circumstances, the Board sees no reason to reschedule the examination and is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  
FINDINGS OF FACT

1.  A December 1967 rating decision denied service connection for a right knee disability on the basis that it existed prior to the Veteran's service and was not aggravated as a result of service.  The Veteran was notified of the decision the following month and of his right to appeal; he did not appeal.  

2.  The evidence received since the December 1967 decision does not raise a reasonable possibility of substantiating the claim.

3.  A clear preponderance of the evidence is against a finding that hearing loss had its onset in service or within the first post-service year, nor is it otherwise related to the Veteran's service.  

4.  A clear preponderance of the evidence is against a finding that tinnitus had its onset in service or is otherwise related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The December 1967 rating decision denying service connection for a right knee disability is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).

2.  Evidence received since the December 1967 rating decision is not new and material, and the Veteran's service connection claim for a right knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was not incurred or aggravated in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

4.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In June 2006, the Veteran was notified of the way initial disability ratings and effective dates are established.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by a November 2010 letter.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has not been examined in conjunction with his claim to reopen; however, in such a claim, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 C.F.R.     § 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  

The Veteran has not received a VA examination with respect to his claims for service connection for hearing loss and tinnitus; however, as noted above, the Veteran was scheduled for a VA audiological examination in December 2010, but failed to report, and there has been no request to reschedule the examination.  The Board is satisfied that the duties to notify and assist have been met.

New and Material Evidence

Service connection for a right knee disability was initially denied by rating decision dated December 1967, on the grounds that the disorder pre-existed service and was not aggravated as a result of service.  The decision was not appealed and is final.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).

An application to reopen the claim of service connection for a right knee disability was filed in December 2005.  Newly received evidence includes photocopies of the Veteran's service treatment records, clinical notes from VA medical facilities in Somerset, Kentucky, and Lexington, Kentucky, and a statement from the Veteran indicating his belief that his pre-existing right knee disorder was aggravated during service.  The application to reopen was denied by rating decision dated May 2006, on the basis that no new and material evidence had been submitted.

Under 38 C.F.R. § 3.156(a), new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial in December 1967, either by itself or when considered with the previous evidence of record, that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156.  The photocopied service treatment records are not new, as the original service treatment records were considered in the December 1967 adjudication.  The clinical notes and lay statement are new, as they were not previously considered, but they are not material to the claim, as they provide no competent evidence that the Veteran's right knee disorder was either incurred in service or aggravated beyond its natural progression as a result of the Veteran's service.  Although the Veteran has stated that his right knee disorder was aggravated as a result of service, he is not competent to render an opinion as to whether his pre-existing knee disorder was aggravated beyond its natural progression as a result of his service, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the clinical notes and lay evidence do not relate to an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of establishing the claim.  As no new and material evidence has been submitted since the last final denial of the Veteran's claim, the claim is not reopened.

Service Connection for Bilateral Hearing Loss and Tinnitus

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within one year of the Veteran's discharge from service.  Id.  Thus, the criteria for presumptive service connection have not been satisfied.

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That section states that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.   

The record includes diagnoses of tinnitus and bilateral sensorineural hearing loss under 38 C.F.R. § 3.385.  Therefore, the first element of these service connection claims is satisfied.  

With respect to the second element of a service connection claim, that of in-service incurrence, review of the Veteran's service treatment records shows that he was a carpenter and "engineer equipment repairman" during service.  Thus, exposure to the noise of heavy construction equipment can be presumed, as it is consistent with the time, place and circumstances of the Veteran's service.  Although acoustic trauma in service is presumed, the Veteran's service treatment records are silent for any complaints or treatment for audiological disorders.  An audiogram conducted at service separation showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
5

(The Board notes that service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.)  These findings do not demonstrate a hearing disability for VA compensation purposes.  On his Report of Medical History at separation, the Veteran indicated that he had never had ear trouble.  However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not lead to the conclusion that any current hearing loss or tinnitus is causally related to active service, for the reasons discussed below.   

Post-service evidence includes a December 2005 audiological consult during which bilateral sensorineural hearing loss and tinnitus were diagnosed.  The Veteran did not report a history of acoustic trauma in service, and the treating physician did not opine as to the etiology of the Veteran's audiological disorders.   The Veteran was scheduled for a VA audiological examination in December 2010, but failed to report.  

On review, the Board finds that a clear preponderance of the medical evidence of record is against a finding that the Veteran's hearing loss and tinnitus had their onset during service.  There is no evidence of an audiological disorder in service.  The Veteran was not diagnosed with an audiological disorder until December 2005, almost 40 years after his discharge.  No medical evidence has been received which links the Veteran's bilateral hearing loss and tinnitus to events in service.

The Board recognizes the Veteran's belief that his hearing loss is a result of his service; however, he is not competent to diagnose hearing loss, or render an opinion as to its cause or etiology of auditory disability, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even medical professionals rely on audiometric testing to detect the presence and extent of hearing loss.  

The Veteran is competent to attest to the presence of ringing in the ears and having difficulty hearing in service.  However, to the extent the Veteran is claiming that these problems persisted since service, he is not credible.  On examination at separation from service, the Veteran denied having or having had hearing loss or ear nose or throat trouble.   Examination of the ear nose and throat and audiometric testing were within normal limits.   The Veteran's denial of pertinent symptoms at the time of his service discharge and the normal findings on examination at that time are inconsistent with more recent claims of the onset of auditory problems in service and their continuing since that time.  The Veteran has not provided any supporting evidence as to clinical onset of his hearing loss or tinnitus in service or a continuity of symptomatology since service discharge.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the post-service medical evidence and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has hearing loss and tinnitus that are causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


